              Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 1 of 8




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    ROMELIA PEREZ,
                                                        CASE NO. C20-849RSM
 9
                     Plaintiff,
10                                                      ORDER DENYING IN PART AND
              v.                                        GRANTING IN PART MOTION FOR
11                                                      PROTECTIVE ORDER AND MOTION TO
      AMERICAN FAMILY INSURANCE                         COMPEL
12    COMPANY,
13
                     Defendant.
14

15          This matter comes before the Court on Defendant American Family Insurance Company
16   (“American Family”)’s Motion for Protective Order and Plaintiff Romelia Perez’s Motion to
17
     Compel. Dkts. #22 and #26.
18
            This action concerns Plaintiff’s insurance claim for water damage to the first floor of her
19
     home on May 14, 2019. American Family retained a company called ServiceMaster to assist
20

21   with remediation and abatement. Plaintiff claims that ServiceMaster failed to adequately resolve

22   the water damage and that American Family “ignored the dangers to the inhabitants of the home

23   and issued payment based on a low-ball estimate of repairs that did not include key components
24
     like mold remediation or asbestos abatement.” Dkt. #24 at 3. Plaintiff filed suit on May 14,
25
     2020, and asserted claims for declaratory relief and breach of contract. Dkt. #1-1. Plaintiff later
26

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 1
               Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 2 of 8




     amended her Complaint to include claims under IFCA, Bad Faith, Negligent Claims Handling,
 1

 2   Violations of the CPA, Injunctive Relief, and Constructive Fraud. Dkt. #16.

 3      A. Legal Standard

 4           “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
 5
     party’s claim or defense and proportional to the needs of the case, considering the importance of
 6
     the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
 7
     information, the parties’ resources, the importance of the discovery in resolving the issues, and
 8
     whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.
 9

10   Civ. P. 26(b)(1). If requested discovery is not answered, the requesting party may move for an

11   order compelling such discovery. Fed. R. Civ. P. 37(a)(1). The party that resists discovery has
12   the burden to show why the discovery request should be denied. Blankenship v. Hearst Corp.,
13
     519 F.2d 418, 429 (9th Cir. 1975).
14
            “A party or any person from whom discovery is sought may move for a protective order
15
     in the court where the action is pending – or as an alternative on matters relating to a deposition,
16

17   in the court for the district where the deposition will be taken.” Fed. R. Civ. P. 26(c)(1). “The

18   court may, for good cause, issue an order to protect a party or person from annoyance,

19   embarrassment, oppression, or undue burden or expense…” Id. “The decision to issue a
20   protective order rests within the sound discretion of the trial court.” Seiter v. Yokohama Tire
21
     Corp., 2009 WL 2461000, *1 (W.D. Wash. 2009).
22
        B. American Family’s Motion for Protective Order
23
            At issue in this Motion are certain topics for an upcoming deposition of American
24

25   Family’s 30(b)(6) designee:

26

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 2
              Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 3 of 8




                    6. Any contracts, instructions, guidelines, or protocols related to
 1                  ServiceMaster’s work on claims for American Family
 2                  policyholders.

 3                  18. All bad faith cases or complaints involving first party
                    homeowners claims lodged against you in the State of Washington
 4                  within the last ten years.
 5
                    19. The contents and location of the personnel files of all American
 6                  Family employees who worked on the subject claim. (Note: Plaintiff
                    has no interest in obtaining private information such as Social
 7                  Security numbers, health information, or training relating to
                    noninsurance subjects, such as general human-resources training.
 8                  This request is targeted to information relating to the claims-
                    including information (if any) relating to claims-handling training,
 9
                    supervision of claims activity, complaints or discipline relating to
10                  claims activity, performance evaluation to the extent it related to
                    claims-handling activity, compensation information to the extent it
11                  is tied to performance or financial metrics, or other such
                    information.)
12
                    23. Any and all plans, policies, protocols, and procedures for saving
13
                    money, cutting costs, improving results or similar performance
14                  standards for the claims department, however described and
                    whatever called.
15
                    24. All strategies or other documents related to not “overpaying”
16                  claims, however described and whatever called.
17
                    25. All documents regarding bonuses, compensation, incentives or
18                  other incentives given or paid to claims representatives, claim
                    managers or their supervisors.
19
     Dkt. #23-7 (Notice of 30(b)(6) Deposition); Dkt. #22 at 3 (briefing listing topics at issue).
20

21          American Family argues that “[n]one of the above referenced disputed topics are relevant

22   or related to the issues in this matter – rather they amount to a fishing expedition that Plaintiff’s

23   counsel is attempting to use in an effort to drive up the cost of the litigation in this matter and
24   harass American Family and its employees.” Dkt. #22 at 3–4.
25
            The Court finds that Topic 6, above, is relevant to Plaintiff’s claims but is overly broad
26
     as written, and the burden or expense of the proposed discovery as drafted outweighs its likely
27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 3
              Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 4 of 8




     benefit. Discovery into this topic will thus be limited to contracts, instructions, guidelines, or
 1

 2   protocols related in any way to ServiceMaster’s work on claims for this American Family

 3   policyholder, to the extent they have not already been produced. This does not include corporate

 4   level documents between these two companies to the extent they were not explicitly relied on by
 5
     American Family or ServiceMaster when ServiceMaster performed services for this insured.
 6
     Any confidentiality issues can be resolved by the entry of a stipulated protective order
 7
     conforming to the Court’s Local Rules regarding that topic. See Dkt. #35.
 8
            American Family has successfully convinced the Court that Topic 18 is overly broad, not
 9

10   relevant to most of Plaintiff’s claims, and that the burden or expense of the proposed discovery

11   outweighs its likely benefit. The Court agrees that bad faith claims brought by others are
12   essentially irrelevant to Plaintiff’s bad faith claim. See Dkt. #22 at 9. Although they may be
13
     relevant to Plaintiff’s CPA claim, she can show a per se violation if she establishes a violation of
14
     the relevant sections of the Washington Administrative Code related to insurance. Plaintiff’s
15
     counsel, who has apparently gone up against American Family in prior litigation, can presumably
16

17   track down other examples of bad faith claims without pursuing this topic in an otherwise lengthy

18   deposition.

19          As for Topic 19, the Court agrees with American Family that the request for personnel
20   files is overbroad, are not relevant to Plaintiff’s claims as stated in the pleading (which does not
21
     name any employees), and is more likely to lead to embarrassment and undue burden or expense
22
     for Defendant and its employees. The Protective Order will be granted as to this topic.
23
            As for Topics 23, 24, and 25, the Court finds that American Family has failed to meet its
24

25   burden of demonstrating that a protective order is warranted. American Family essentially argues

26   that Plaintiff does not have evidence that the company “incentivizes employees handling claims,

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 4
              Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 5 of 8




     such as adjusters and perhaps their immediate supervisors, to undervalue claims.” Dkt. #22 at
 1

 2   12. American Family cites to a recent case, apparently involving the same counsel on both sides,

 3   where Judge Settle discussed this issue. Id. (citing Barron v. American Family, Case No. 3:16-

 4   cv-05576 BHS, January 16, 2019, Motion Hearing at 26-28). This discussion does not direct the
 5
     Court’s decision. Plaintiff argues convincingly that “[i]f American Family ties its claims
 6
     department employees’ compensation to claims payouts, this is key bad faith evidence” with
 7
     citation to other cases where this topic was relevant. Dkt. #24 at 11 (citing cases). Plaintiff is
 8
     thus appropriately using discovery to find evidence relevant to her bad faith claim that reasonably
 9

10   could exist. She does not need to present this evidence to the Court before seeking it in discovery.

11      C. Plaintiff’s Motion to Compel
12          The two identified issues in Plaintiff’s Motion are: “[s]hould the Court require American
13
     Family to produce information relating to its handling of the claim for the entire time the claim
14
     was open—including after the start of litigation,” and “[a]re American Family’s claims handling
15
     manuals, guidelines, and policies discoverable outside of the policy period in this bad faith
16

17   litigation.” Dkt. #26 at 3.

18          Plaintiff relies on Cedell v. Farmers Ins. Co. of Washington, 176 Wn.2d 686, 295 P.3d

19   239 (2013) to support her Motion. Under Cedell, the Court begins with the “presumption that
20   there is no attorney-client privilege relevant between the insured and the insurer in the claims
21
     adjusting process,” and that the attorney-client privilege is “generally not relevant.” Cedell, 295
22
     P.3d at 246. The insurer may overcome the presumption of discoverability by demonstrating that
23
     its attorney was not engaged in the quasi-fiduciary functions of investigating and evaluating or
24

25   processing the claim. Id. Nothing in Cedell limits the discoverability presumption to pre-

26   litigation evidence. The Court finds here that attorney-client privilege does not apply to

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 5
              Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 6 of 8




     information related to the handling of the claim, including after the start of litigation, unless
 1

 2   American Family overcomes the presumption of discoverability as stated above. The Court

 3   agrees with Plaintiff that, given the investigation and adjustment actions of American Family

 4   after the commencement of litigation, there will likely be documents that are discoverable.
 5
     However, because the parties do not discuss specific documents that have been withheld based
 6
     on this privilege, the Court cannot issue a more specific ruling. The Court urges the parties to
 7
     work together to avoid bringing this issue before the Court.
 8
            Work product privilege will likely not apply to these same documents. Rule 26(b)(3)
 9

10   governs Defendants’ assertions of work-product protection. See Schreib v. Am. Family Mut. Ins.

11   Co., 304 F.R.D. 282, 285 (W.D. Wash. 2014); MKB Constructors v. Am. Zurich Ins. Co., No.
12   C13-0611-JLR, 2014 WL 2526901 (W.D. Wash. May 27, 2014). The work product doctrine
13
     protects from discovery “documents and tangible things that are prepared in anticipation of
14
     litigation or for trial by or for another party or its representative.” Fed. R. Civ. P. 26(b)(3)(A).
15
     When the issue comes before the court, it necessarily requires a case-by-case inquiry. Garcia v.
16

17   City of El Centro, 214 F.R.D. 587, 592 (S.D. Cal. 2003). The party invoking the work product

18   doctrine bears the burden of establishing that it applies. United States v. Richey, 632 F.3d 559,

19   566 (9th Cir. 2011). The Ninth Circuit has stated that “a document should be deemed prepared
20   in anticipation of litigation and thus eligible for work product protection under Rule 26(b)(3) if
21
     in light of the nature of the document and the factual situation in the particular case, the document
22
     can be fairly said to have been prepared or obtained because of the prospect of litigation.” In re
23
     Grand Jury Subpoena (Mark Torf), 357 F.3d 900, 907 (9th Cir. 2004). If a document would have
24

25   been created in substantially similar form in the normal course of business, however, the fact that

26   litigation is afoot will not protect it from discovery. Id. at 908. Where a document serves a dual

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 6
                 Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 7 of 8




     purpose—i.e., the document “was not prepared exclusively for litigation”—the Ninth Circuit
 1

 2   applies the “because of” standard:

 3                    Dual purpose documents are deemed prepared because of litigation
                      if in light of the nature of the document and the factual situation in
 4                    the particular case, the document can be fairly said to have been
                      prepared or obtained because of the prospect of litigation. In
 5
                      applying the “because of” standard, courts must consider the totality
 6                    of the circumstances and determine whether the document was
                      created because of anticipated litigation, and would not have been
 7                    created in substantially similar form but for the prospect of
                      litigation.
 8
     Richey, 632 F.3d at 567–68 (internal quotation marks omitted).
 9

10             Plaintiff argues:

11                    The requested claim material here is discoverable regardless of the
                      commencement of litigation because American Family and/or its
12                    attorneys engaged in basic claims handling functions like hiring
                      experts, investigating the cause of the loss and extent of damage,
13
                      and valuing property. American Family had a duty to do these things
14                    anyway. WAC 284-30-370, 380(7) (insurer responsible for
                      complete claim investigation and determining the “accuracy of
15                    evaluations to determine actual cash value.”).
16   Dkt. #31 at 5. The Court generally agrees with this sentiment but cannot issue a more specific
17
     ruling.
18
               With regard to the second issue raised in Plaintiff’s Motion, the Court agrees with
19
     American Family that the claims manuals being sought from outside the loss time period are
20

21   irrelevant and therefore will not compel production of those documents.

22             Having reviewed the briefing, along with the remainder of the record, the Court hereby

23   finds and ORDERS:
24      1) American Family’s Motion for Protective Order, Dkt #22, is GRANTED IN PART AND
25
               DENIED IN PART as stated above.
26
        2) Plaintiff’s Motion to Compel, Dkt. #26, is DENIED, except as stated above.
27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 7
            Case 2:20-cv-00849-RSM Document 36 Filed 03/11/21 Page 8 of 8




       3) Given the partial granting and denying of the above Motions, fees under Fed. R. Civ. P.
 1

 2        37(a)(5) are not warranted against either party.

 3        DATED this 11th day of March, 2021.

 4

 5

 6                                              A
                                                RICARDO S. MARTINEZ
 7                                              CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR PROTECTIVE
     ORDER AND MOTION TO COMPEL – 8
